DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1, 2, 11 and 12 are objected to because of the following informalities:  
Claim 1 recites “…into gaseous dopant… a passage of solid dopant… a flow of gaseous dopant…” which should read “…into the gaseous dopant… a passage of the solid dopant… a flow of the gaseous dopant …” 
Claim 2 recites “…the passage of solid dopant… the flow of gaseous dopant…” which should read “…the passage of the solid dopant… the flow of the gaseous dopant …” 
Claim 11 recites “… a passage of solid dopant… a flow of gaseous dopant…” which should read “… a passage of the solid dopant… a flow of the gaseous dopant …” 
Claim 12 recites “…the passage of solid dopant… the flow of gaseous dopant…” which should read “…the passage of the solid dopant… the flow of the gaseous dopant …” 
Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for” or a generic placeholder) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for” or a generic placeholder) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or a generic placeholder) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 11 recites “a dopant feeding device” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “device” coupled with functional language “dopant feeding”. However, per the specification, the “dopant feeding device” has no corresponding description of the structural elements associated with it. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “…the receptacle disposed toward the opening of the feeding tube…” constitutes an indefinite subject matter. It is not clear what “the receptacle disposed toward the opening of the feeding tube” means. Therefore, the metes and bounds of claim 1 are not readily ascertainable. For examining purpose, this limitation is interpreted as “the receptacle disposed near the opening of the feeding tube”. Clarification and/or correction are/is required. Claims 2-10 are rejected because they depend on claim 1.
The recited in claim 11 “…a fluid flow channel at least partially defined by and extending between the receptacle sidewall and the feeding tube sidewall…” constitutes an indefinite subject matter. It is not clear what “a fluid flow channel at least partially defined by and extending between the receptacle sidewall and the feeding tube sidewall” means. Therefore, the metes and bounds of claim 11 are not readily ascertainable. For examining purpose, this limitation is interpreted as “a fluid flow channel at least partially defined by the receptacle sidewall and the feeding tube sidewall”. Clarification and/or correction are/is required. Claims 12-18 are rejected because they depend on claim 11.

Applicant may:
(a)   Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)   Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)   Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)   Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Narushima et al (JP 2010143776 A1, machine translation, "Narushima”).
Regarding claims 1 and 2, Narushima (entire document) teaches a crystal pulling apparatus for producing a semiconductor (silicon) ingot (fig 1), the apparatus comprising a furnace 2 including a crucible 3 for holding a silicon melt 5 (fig 1, abstract, 0014 and 0016); a doping system for supplying a gaseous phase dopant into the furnace 2 (figs 1-4, 0022, 0027 and 0030); the gas doping system including a feeding tube comprising tube 7/7A and tube body 64 positioned within the furnace 2 (figs 1-4, 0014), the feeding tube including tube sidewall 74/77 (figs 3 and 4, 0036, 0038, 0049), the feeding tube 7/7A comprising a supply port 73 having an end (first end) through which a solid dopant 23 is introduced into the feeding tube 7/7A (figs 2-4, 0036, 0047, 0050 and 0054), a feed pipe 78 having an opening opposite the first end and a vaporized (gaseous) dopant is introduced into the furnace 2 through the opening of the feed pipe 78 (figs 1-4, 0038, 0039, 0047-0050); a receiving part 75 (evaporation receptacle) configured to vaporize the solid dopant therein, and the evaporation receptacle disposed near the opening of the feed pipe 78 (fig 3); a narrow part (restrictor) disposed within the furnace 2 and being between the first end of the supply port 73 and the evaporation receptacle 75 (fig 3), the narrow part (restrictor) includes a bottom having an opening (second opening) therethrough and a sidewall (second sidewall) extending inwardly from the feeding tube sidewall towards the bottom (figs 2-4), the sidewall of the flow restrictor incudes concave-shaped portion (figs 2(b), 3 and 4, 0033-0034), which is similar to the instantly claimed conical shape. Also, absent persuasive evidence showing that a particular 
Even if Narushima does not explicitly describe that the narrow part (restrictor) restricts the flow of gas dopant, it is still reasonably expected that the narrow part (restrictor) of Narushima is capable of performing the instantly claimed functions of restricting the flow of gaseous dopant or fluid through the second opening. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).  See also MPEP 2114. 
Regarding claim 3, Narushima (fig 3, 0036) teaches that the receiving part 75 (evaporation receptacle) includes a base 75a extending inwardly from the feeding tube sidewall 77 and a receptacle sidewall 76a adjoining the base and extending upwardly from the base 75a.
Regarding claim 4, Narushima (fig 3, 0035) teaches that the gas doping system includes a passage 30 (fluid flow channel), which is d defined by the receptacle sidewall 76 and the feeding tube sidewall 77.
Regarding claim 5, Narushima (figs 3 and 4) teaches that the gas doping system includes a bottom portion (the bottom of 74/77, connected with portion 78) coupled to the feed tube 7/7A through 74/77 at a second end distal from the first end, meeting the claim.

Regarding claim 9, Narushima (abstract and 0030) teaches that the dopant within the receiving part 75 (evaporation receptacle) is vaporized by the radiant heat from the melt, meeting the claim.
Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Narushima as applied to claim 1 above, and further in view of Nakao (JP 2012066965 A, machine translation, “Nakao”).
Regarding claim 7, Nurushima teaches the opening of the feeding tube as addressed above, but remains silent to the opening of the feed tube being angled at an angle between about 45 degrees and about 75 degrees with respect to a longitudinal axis of the feeding tube. However Nakao teaches a crystal pulling apparatus, wherein the gas dopant feed tube comprises inclined part 52a/54a/54c/52b having an inclined angle of 55 degrees or more and 65 degrees or less (figs 1 and 2, 0029 and 0030). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Narushima per teachings of Nakao in order to provide suitable structure of crystal pulling apparatus, which makes it possible to add dopants while suppressing the vibration of a melt surface (Nakao abstract and 0029-0031).
Regarding claim 8, Nurushima teaches the feeding tube as addressed above, but remains silent to the feed tube being angled at an angle between about 45 degrees and about 75 degrees with respect to a surface of the melt. However Nakao teaches a crystal pulling apparatus, wherein the gas dopant feed tube comprises inclined part 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Narushima as applied to claim 1 above, and further in view of Fukuda et al (US 20100175612 A1, “Fukuda”).
Regarding claim 10, Naruhshima (fig 3) teaches that the feed tube 7 as addressed above, but does not explicitly teach that the feeding tube is communicatively coupled to an inert gas supply. However Fukuda teaches a crystal pulling apparatus, wherein an argon gas supply unit 28 coupled to a dopant sample tube 6 (figs 6 and 7, 0122 and 0126). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Narushima per teachings of Fukuka in order to prevent a sharp temperature change of the tube, thus provide appropriate device, through which an ingot with reduced dislocation can be obtained (Fukuka 0011-0012 and 0126).
Claims 11-14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Narushima et al (JP 2010143776 A1, machine translation, "Narushima”).
Regarding claims 11 and 12, Narushima (entire document) teaches a crystal pulling apparatus for producing a semiconductor (silicon ingot) (fig 1), the apparatus comprising a furnace 2 including a crucible 3 for holding a silicon melt 5 (fig 1, abstract, 0014 and 0016); a doping system for supplying a gaseous phase dopant into the 
Naushiama teaches the feeding as addressed above, but does not explicitly teach that the feeding tube extending outside of the furnace. However it is well settled that merely changing size of the claimed device was not patentable. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 (IV) (A).
Naushiama teaches the feeding tube including a feeding tube sidewall 74/77 (figs 3 and 4, 0036, 0038, 0049), the feeding tube comprising a supply port 73 having an end (first end) through which a solid dopant 23 is introduced into the feeding tube 7/7A (figs 2-4, 0036, 0047, 0050 and 0054), a feed pipe 78 having an opening opposite the first end, and a vaporized (gaseous) dopant is introduced into the furnace 2 through the opening of the feed pipe 78 (figs 1-4, 0038, 0039, 0047-0050); a receiving part 75 (evaporation receptacle) integral with the feeding tube 74/77 and configured to vaporize the dopant therein, and the receptacle disposed near the opening of the feed pipe 78 (figs 3 and 4); the receiving part 75 (evaporation receptacle) includes a base 75a extending inwardly from the sidewall 77 of the feeding tube 7 and a receptacle sidewall 76a adjoining the base 75a and extending upwardly from the base 75a (fig 3). A 
Narushima further teaches the gas doping system includes a narrow part (restrictor) disposed between the first end of supply port 73 and the receiving part 75 (evaporation receptacle) (fig 3, 0036), the narrow part (restrictor) includes a bottom having an opening (second opening) therethrough and a sidewall (second sidewall) extending inwardly from the feeding tube sidewall towards the bottom (figs 2-4), the narrow part (restrictor) configured to permit a passage 10 of the solid dopant 23 through the second opening (figs 2-4, 0034). Even if Narushima does not explicitly describe that the narrow part (restrictor) restricts the flow of gas dopant or fluid, it is still reasonably expected that the narrow part (restrictor) of Narushima is capable of performing the instantly claimed functions of restricting the flow of gaseous dopant or fluid through the second opening. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).  See also MPEP 2114. 
Regarding claim 13, Narushima (figs 2-4, 0033-0034) teaches that the sidewall of the flow restrictor incudes concave-shaped portion, which is similar to the instantly claimed conical shape. Also, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04 (IV) (B). 

Regarding claim 17, Narushima (abstract and 0030) teaches that the dopant within the receiving part 75 (receptacle) is vaporized by the radiant heat from the melt, meeting the claim.
Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Narushima as applied to claim 11 above, and further in view of Nakao (JP 2012066965 A, machine translation, “Nakao”).
Regarding claim 15, Nurushima teaches the opening of the feeding tube as addressed above, but remains silent to the opening of the feed tube being angled at an angle between about 45 degrees and about 75 degrees with respect to a longitudinal axis of the feeding tube. However Nakao teaches a crystal pulling apparatus, wherein the gas dopant feed tube comprises inclined part 52a/54a/54c/52b having an inclined angle of 55 degrees or more and 65 degrees or less (figs 1 and 2, 0029 and 0030). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Narushima per teachings of Nakao in order to provide suitable structure of crystal pulling apparatus, which makes it possible to add dopants while suppressing the vibration of a melt surface (Nakao abstract and 0029-0031).
Regarding claim 16, Nurushima teaches the feeding tube as addressed above, but remains silent to the feed tube being angled at an angle between about 45 degrees and about 75 degrees with respect to a surface of the melt. However Nakao teaches a crystal pulling apparatus, wherein the gas dopant feed tube comprises inclined part 
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Narushima as applied to claim 11 above, and further in view of Fukuda et al (US 20100175612 A1, “Fukuda”).
Regarding claim 18, Naruhshima (figs 1 and 3) teaches that the feed tube 7 having the receiving part 75 (evaporation receptacle) is positioned above a surface of the melt, but remains silent that the evaporation receptacle is positioned between about 1 centimeter and about 15 centimeters above a surface of the melt. However Fukuda teaches a crystal pulling apparatus, wherein the distance between the dopant sample tube and the surface of the melt affects the addition rate of the dopant, and the dopant amount can be adjusted by adjusting the distance between the sample tube and the surface of the melt (0069). Therefore the distance between the sample tube (evaporation receptacle) and the surface of the melt is result effective variable. Thus it would have been obvious that one of ordinary skill in the art at the time of invention would have modified/optimized the position of the evaporation receptacle of Naruhshima, as motivated by Fukuka, and obtained various positions of the evaporation receptacle including the instantly claimed the evaporation receptacle is positioned between about 1 centimeter and about 15 centimeters above a surface of the melt, in order to control the rate of supplying dopant to the melt, thus provide appropriate In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HUA QI/Primary Examiner, Art Unit 1714